Concurring Opinion of
Dole, J.
The first four questions reserved are based upon , the assumption that the Opium Law of 1874, with its subsequent amendments, was repealed by the Opium Law of 1886; I need not, therefore, consider the question of the fact of such repeal, and the more especially as this Court, in the case of The King vs. Young Tang, has Erectly passed upon it in the following words: (Ante, page 59.) “The part of the Act of 1874, dealing with the matter of the possession of opium, is in conflict with that part of the Act of 1886 which refers to the same subject, and is to this extent repealed, as Section 11 of the Act of 1886 enacts that all laws and parts of laws in conflict with the provisions *364of this Act shall be and the same are hereby repealed.” This leaves me free to consider directly the questions reserved.
Section 20 of the Civil Code enacts that “the repeal of any law shall not be construed to revive any other law which has been repealed, unless it be so clearly expressed.” The Act of 1886 repeals all laws and parts of laws in conflict with itself, excepting, however, the law of 1874, with its amendments, from the operation of the repealing clause, unless the Act of 1886 should take effect by the issue of a license under its provisions. This is a contingent repeal of a law, and is consequently uncertain in its expression. Chapter XX. of the Laws of 1887 declares that “the several laws and parts of laws” repealed by the Act of 1886 are re-enacted, with the proviso, however, “that until the expiration, cancellation, or surrender of the license granted” under the Act of 1886, the holder thereof shall be entitled to exercise the rights and privileges granted by the same. This is a contingent re-enactment, and, as a statutory declaration, is equally uncertain with the repealing clause of the Act of 1886; nor does it give definiteness to such repealing clause except by its tacit assumption that a license had been issued under the Act of 1886.
Under this showing of the words of the statute, I do not find that there has been a clear expression of an enactment reviving the law of 1874, in accordance with Section 20 of the Civil Code. The operation of the re-enacting clause was made contingent upon a private business arrangement of a citizen, and the public cannot be held to know whether or not such arrangement ever took place, or when it may have taken place.
I therefore answer the first and third questions in the negative, and as these conclusions sufficiently dispose of the matter at issue, it is unnecessary for me to take up the points submitted in the other reserved questions.